DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
With respect to claims 1-13, there is no cited art that discloses, a “component-on-top (CoP) package comprising: 
a system-in-package (SIP) comprising regulator circuitry, the SIP having a top portion and a first side portion; and 
an inductor on the top portion of the SIP, the inductor comprising first and second terminals each within a specified distance inside a perimeter formed by ends of the inductor, the first and second terminals extending from a bottom surface of the inductor, the first and second terminals being physically directly connected to the top portion of the SIP to form an empty space region between the bottom surface of the inductor and the top portion of the SIP, the empty space region having a width corresponding to a distance between the first and second terminals and having a height corresponding to a length of the first and second terminals, the SIP being a first discrete component and the inductor being a second discrete component, wherein:
 the perimeter formed by the ends of the inductor extends beyond a perimeter of the SIP” (Examiner’s emphasis).
There is no cited art that discloses such an inductor having first and second terminals directly connected to the top of the SIP having regulator circuitry, an empty space between the inductor and SIP and the empty space having a width and height as defined by the distance between and length of the terminals, the SIP and inductor being discrete components and the ends of the inductor extending beyond a perimeter of the SIP.  The cited art fails to disclose such an inductor and SIP having the connections, spacing and sizing with respect to one another as claimed.
Claims 14-22 are allowed for similar reasons as claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas J. Hiltunen whose telephone number is (571)272-5525. The examiner can normally be reached 9:00AM-5:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J. HILTUNEN/Primary Examiner, Art Unit 2849